DETAILED ACTION
Claims 1-20 filed June 26th 2020 are pending in the current action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 10 and 20 are objected to because of the following informalities: they recite the limitation “cloud sever” which the Examiner believes to be a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 6, 7, 9, 10, 11, 13, 14, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giraldi et al. (US2017/0061694) in view of Georgiou et al. (US2020/0348518)

 	Consider claim 1, where Giraldi teaches an information processing method for an electronic device, (See Giraldi figure 5 where there is a head mounted display (HMD) 500) comprising: obtaining orientation information of the electronic device; (See Giraldi paragraph 66 where the HMD 500 comprises an IMU 514 configured to detect changes in the device orientation) determining an area having a field of view based on the orientation information; (See Giraldi paragraph 33-39 and figure 3B where the HMD 304 uses head orientation information and detects candidate devices 308A, 308B, 308C, 308D within the field of view (FOV) 306, thus determining the FOV) identifying one or more device in the area; (See Giraldi paragraph 33-39 and figure 3B where the HMD 304 detects candidate devices 308A, 308B, 308C, 308D within the field of view (FOV) 306, thus identifying other real-world display devices) determining that the electronic device has an authority to display information of the one or more device; (See Giraldi paragraph 37 where the plurality of candidate display devices 308 can receive a control signal indicating a change display command, thus having authority to display information on the device) and receiving and displaying the information of the one or more device. (See Giraldi paragraph 36-44 where the plurality of candidate displays devices 308 can receive a control signal indicating a change display command)
 	Giraldi teaches a field of view, however Giraldi does not explicitly teach a specific angle, however, in the analogous field of endeavor of near-eye display devices Georgiou teaches a specific angle. (See Georgiou figure 2A, 2B, 8 and paragraph 22-29 where various angular ranges are used to define a field of view) Therefore, it would have been obvious for one of ordinary skill in the art that the field of view of Giraldi would be represented by various specific angles as taught by Georgiou. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using known methods to arrive at the field of view and yield predictable results. 
	Giraldi teaches candidate devices, however Giraldi does not explicitly teach Internet of Things (IoT) device however, in the analogous field of endeavor of near-eye display devices Georgiou teaches an Internet of Things device. (See Georgiou paragraph 54 where Georgiou teaches that computing systems may take the form of IoT devices). Therefore, it would have been obvious to one of ordinary skill in the art that the candidate devices of Giraldi which can display images via a media server can take the form of an IoT device as taught by Georgiou. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using known protocols for internet connected devices to yield predictable results. 


 	Consider claim 4, where Giraldi in view of Georgiou teaches the method according to claim 1, wherein determining that the electronic device has the authority to display the information of the one or more IoT device comprises: determining a designated location within the area; and determining that the electronic device has the authority to display information of an IoT device at the designated location. (See Giraldi paragraph 36-44 where the plurality of candidate displays devices 308 can receive a control signal indicating a change display command and selection of the device is based upon a gaze vector 312, thus designating a location based upon the gaze of the user)

 	Consider claim 6, where Giraldi in view of Georgiou teaches the method according to claim 5, wherein: the electronic device comprises: a camera; (See Giraldi paragraph 59 where there are a plurality of inward facing image sensors 508A, 508B configured to acquire image data in the form of gaze tracking data from a wearer’s eyes) and collecting the eye movement information of the user comprises: collecting the eye movement information of the user through the camera. (See Giraldi paragraph 59 where there are a plurality of inward facing image sensors 508A, 508B configured to acquire image data in the form of gaze tracking data from a wearer’s eyes)

 	Consider claim 7, where Giraldi in view of Georgiou teaches the method according to claim 1, wherein the specified angle is less than or equal to 120°. (See Georgiou figure 2A, 2B, 8 and paragraph 22-29, 66 where various angular ranges are used to define a field of view, e.g. -Cmax to Cmax ranges from -27.5⁰ to 27.5⁰ or -55⁰ to 55⁰ if the peripheral field of view is also included) Therefore, it would have been obvious for one of ordinary skill in the art that the field of view of Giraldi would be represented by various specific angles as taught by Georgiou. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using known methods to utilize well known ranges within the art.

 	Consider claim 9, where Giraldi in view of Georgiou teaches the method according to claim 1, wherein a centerline forming the area having the specified angle originates from the electronic device and lines up with the orientation of the electronic device. (See Georgiou figure 2A, 2B, 8 and paragraph 22-29, 66 where various angular ranges are used to define a field of view, e.g. -Cmax to Cmax ranges from -27.5⁰ to 27.5⁰ or -55⁰ to 55⁰ if the peripheral field of view is also included) Therefore, it would have been obvious for one of ordinary skill in the art that the field of view of Giraldi would be represented by various specific angles as taught by Georgiou. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using known methods to utilize well known ranges within the art.

 	Consider claim 10, where Giraldi in view of Georgiou teaches the method according to claim 1, wherein receiving and displaying the information of the one or more IoT device comprises: sending (See Giraldi paragraph 36-44, 74, and figures 3A-3D where the HMD can perform a virtual drag and drop operation which involves selecting from plurality of candidate display devices 308 indicating a change display command in order receive information from a media server, which may be configured in a cloud configuration) and receiving feedback information of the one or more IoT device from the cloud server, wherein: the feedback information of the one or more IoT device from the cloud server comprises location information of the one or more IoT device. (See Giraldi paragraph 36-44, 74 where a generated representation of the media content follows the user’s gaze which the computer uses to detect the selection of candidate devices in the physical space (location information) and when a selection is made the content will play on the new candidate device)

 	Consider claim 11, where Giraldi teaches an electronic device, comprising: an acquisition module configured to obtain orientation information of the electronic device; (See Giraldi paragraph 66 where the HMD 500 comprises an IMU 514 configured to detect changes in the device orientation) a first determination module configured to determine an area having a field of view based on the orientation information; (See Giraldi paragraph 33-39 and figure 3B where the HMD 304 uses head orientation information and detects candidate devices 308A, 308B, 308C, 308D within the field of view (FOV) 306, thus determining the FOV)  a second determination module configured to identify one or more device in the area; (See Giraldi paragraph 37 where the plurality of candidate display devices 308 can receive a control signal indicating a change display command, thus having authority to display information on the device) a third determination module configured to determine that the electronic device has the authority to display information of the one or more device; and a display module configured to receive and display the information of the one or more device. (See Giraldi paragraph 36-44 where the plurality of candidate displays devices 308 can receive a control signal indicating a change display command)
	Giraldi teaches a field of view, however Giraldi does not explicitly teach a specific angle, however, in the analogous field of endeavor of near-eye display devices Georgiou teaches a specific angle. (See Georgiou figure 2A, 2B, 8 and paragraph 22-29 where various angular ranges are used to define a field of view) Therefore, it would have been obvious for one of ordinary skill in the art that the field of view of Giraldi would be represented by various specific angles as taught by Georgiou. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using known methods to arrive at the field of view and yield predictable results. 
	Giraldi teaches candidate devices, however Giraldi does not explicitly teach Internet of Things (IoT) device however, in the analogous field of endeavor of near-eye display devices Georgiou teaches an Internet of Things device. (See Georgiou paragraph 54 where Georgiou teaches that computing systems may take the form of IoT devices). Therefore, it would have been obvious to one of ordinary skill in the art that the candidate devices of Giraldi which can display images via a media server can take the form of an IoT device as taught by Georgiou. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using known protocols for internet connected devices to yield predictable results. 

 	Consider claim 13, where Giraldi in view of Georgiou teaches the electronic device according to claim 11, wherein the third determination module is further configured to: obtain visual field direction information of a user of the electronic device, the visual field direction information being a direction of line of sight of the user. (See Giraldi paragraph 36-44 where the plurality of candidate displays devices 308 can receive a control signal indicating a change display command and selection of the device is based upon a gaze vector 312, thus a line of sight of the user)

 	Consider claim 14, where Giraldi teaches an electronic device, comprising: a memory; and a processor, the memory storing a computer program executable on the processor,(See Giraldi figure 6 where there is a logic machine and storage machine) and when executed, the processors configured to: obtain orientation information of the electronic device; (See Giraldi paragraph 66 where the HMD 500 comprises an IMU 514 configured to detect changes in the device orientation) determine an area having a field of view based on the orientation information; (See Giraldi paragraph 33-39 and figure 3B where the HMD 304 uses head orientation information and detects candidate devices 308A, 308B, 308C, 308D within the field of view (FOV) 306, thus determining the FOV)   identify one or more Internet of Things (IoT) device in the area; (See Giraldi paragraph 37 where the plurality of candidate display devices 308 can receive a control signal indicating a change display command, thus having authority to display information on the device) determine that the electronic device has an authority to display information of the one or more IoT device; and receive and display the information of the one or more IoT device. (See Giraldi paragraph 36-44 where the plurality of candidate displays devices 308 can receive a control signal indicating a change display command)
	Giraldi teaches a field of view, however Giraldi does not explicitly teach a specific angle, however, in the analogous field of endeavor of near-eye display devices Georgiou teaches a specific angle. (See Georgiou figure 2A, 2B, 8 and paragraph 22-29 where various angular ranges are used to define a field of view) Therefore, it would have been obvious for one of ordinary skill in the art that the field of view of Giraldi would be represented by various specific angles as taught by Georgiou. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using known methods to arrive at the field of view and yield predictable results. 
	Giraldi teaches candidate devices, however Giraldi does not explicitly teach Internet of Things (IoT) device however, in the analogous field of endeavor of near-eye display devices Georgiou teaches (See Georgiou paragraph 54 where Georgiou teaches that computing systems may take the form of IoT devices). Therefore, it would have been obvious to one of ordinary skill in the art that the candidate devices of Giraldi which can display images via a media server can take the form of an IoT device as taught by Georgiou. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using known protocols for internet connected devices to yield predictable results. 

 	Consider claim 17, where Giraldi in view of Georgiou teaches the electronic device according to claim 14, wherein the processor is further configured to: determine a designated location within the area; and determine that the electronic device has the authority to display information of an IoT device at the designated location. (See Giraldi paragraph 36-44 where the plurality of candidate displays devices 308 can receive a control signal indicating a change display command and selection of the device is based upon a gaze vector 312, thus designating a location based upon the gaze of the user)

 	Consider claim 18, where Giraldi in view of Georgiou teaches the electronic device according to claim 16, wherein the processor is further configured to: collect eye movement information of the user; and determine the information of the visual field direction of the user based on the eye movement information. (See Giraldi paragraph 59 where there are a plurality of inward facing image sensors 508A, 508B configured to acquire image data in the form of gaze tracking data from a wearer’s eyes)

 	Consider claim 19, where Giraldi in view of Georgiou teaches the electronic device according to claim 18, further comprising: a camera. (See Giraldi paragraph 59 where there are a plurality of inward facing image sensors 508A, 508B configured to acquire image data in the form of gaze tracking data from a wearer’s eyes)

 	Consider claim 20, where Giraldi in view of Georgiou teaches the electronic device according to claim 14, wherein the processor is further configured to: send relevant information of the one or more IoT device within the area to a cloud sever; (See Giraldi paragraph 36-44, 74, and figures 3A-3D where the HMD can perform a virtual drag and drop operation which involves selecting from plurality of candidate display devices 308 indicating a change display command in order receive information from a media server, which may be configured in a cloud configuration)  and receive feedback information of the one or more IoT device from the cloud server, wherein: the feedback information of the one or more IoT device from the cloud server comprises location information of the one or more IoT device. (See Giraldi paragraph 36-44, 74 where a generated representation of the media content follows the user’s gaze which the computer uses to detect the selection of candidate devices in the physical space (location information) and when a selection is made the content will play on the new candidate device)

Claim 2, 3, 5, 8, 12, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giraldi in view of Georgiou as applied to claim 1 above, in further view of Haseltine et al. (US2018/0012417)

	Consider claim 2, where Giraldi in view of Georgiou teaches the method according to claim 1, wherein determining that the electronic device has the authority to display the information of the one or more IoT device comprises: calculating a distance between each IoT device in the area and the electronic device; (See Giraldi paragraph 62-63 where the controller identifies the surfaces based on depth maps an uses a SLAM algorithm to generate a 3D model of the physical space, thus being able to calculate distances between the devices to accurately generate the 3D model)  determining that the  (See Giraldi paragraph 36-44 where the plurality of candidate display devices 308 can receive a control signal indicating a change display command and selection of the device is based upon a gaze vector 312, thus designating a location based upon the gaze of the user)
Giraldi teaches generating a depth map, however Giraldi does not explicitly teach in response to the distance between the one or more IoT device and the electronic device being less than a specified value. However, in the same field of endeavor of head mounted devices, Haseltine teaches the distance between the one or more IoT device and the electronic device being less than a specified value (See Haseltine paragraph 38-41 where a user’s eye comfort range is typically between 1 and 3 meters and when objects are outside of the comfort range, the virtual object will become out of focus) Therefore, it would have been obvious for one of ordinary skill in the art to restrict the candidates of Giraldi to only the candidates that fall within the comfort range of the user. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of enhancing user comfort.  

 	Consider claim 3, where Giraldi in view of Georgiou in view of Haseltine teaches the method according to claim 2, wherein determining that the electronic device has the authority to display the information of the one or more IoT device further comprises: obtaining information of visual field direction of a user of the electronic device; (See Giraldi paragraph 36-44 where the plurality of candidate display devices 308 can receive a control signal indicating a change display command and selection of the device is based upon a gaze vector 312, thus designating a location based upon the gaze of the user) 
Giraldi teaches generating a depth map, however Giraldi does not explicitly teach in response to the distance between the one or more IoT device and the electronic device being less than a specified value. However, in the same field of endeavor of head mounted devices, Haseltine teaches the distance (See Haseltine paragraph 38-41 where a user’s eye comfort range is typically between 1 and 3 meters and when objects are outside of the comfort range, the virtual object will become out of focus) Therefore, it would have been obvious for one of ordinary skill in the art to restrict the candidates of Giraldi to only the candidates that fall within the comfort range of the user. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of enhancing user comfort.  

	Consider claim 5, where Giraldi in view of Georgiou in view of Haseltine teaches the method according to claim 3, wherein obtaining the information of the visual field direction of the user of the electronic device comprises: collecting eye movement information of the user; (See Giraldi paragraph 36-44 where the plurality of candidate display devices 308 can receive a control signal indicating a change display command and selection of the device is based upon a gaze vector 312, thus designating a location based upon the gaze of the user) and determining the information of the visual field direction of the user based on the eye movement information. (See Giraldi paragraph 36-44 where the plurality of candidate display devices 308 can receive a control signal indicating a change display command and selection of the device is based upon a gaze vector 312, thus a visual field direction of the user)

Consider claim 8, where Giraldi in view of Georgiou in view of Haseltine teaches the method according to claim 2, wherein the specified value is less than or equal to 10 meters. Giraldi teaches generating a depth map, however Giraldi does not explicitly determining an IoT device of which the electronic device has the authority to display the information in the visual field direction among the one or more IoT devices with distances from the electronic device being less than the specified value. However, in the same field of endeavor of head mounted devices, Haseltine teaches the distance between the one or more IoT device and the electronic device being less than a specified value (See Haseltine paragraph 38-41 where a user’s eye comfort range is typically between 1 and 3 meters and when objects are outside of the comfort range, the virtual object will become out of focus) Therefore, it would have been obvious for one of ordinary skill in the art to restrict the candidates of Giraldi to only the candidates that fall within the comfort range of the user. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of enhancing user comfort.  

 	Consider claim 12, where Giraldi in view of Georgiou teaches the electronic device according to claim 11, wherein the third determination module is further configured to: calculate a distance between each IoT device in the area and the electronic device; (See Giraldi paragraph 62-63 where the controller identifies the surfaces based on depth maps an uses a SLAM algorithm to generate a 3D model of the physical space, thus being able to calculate distances between the devices to accurately generate the 3D model) and determine that the electronic device has the authority to display the information of the one or more IoT device.(See Giraldi paragraph 36-44 where the plurality of candidate display devices 308 can receive a control signal indicating a change display command and selection of the device is based upon a gaze vector 312, thus designating a location based upon the gaze of the user)
Giraldi teaches generating a depth map, however Giraldi does not explicitly teach in response to the distance between the one or more IoT device and the electronic device being less than a specified value. However, in the same field of endeavor of head mounted devices, Haseltine teaches the distance between the one or more IoT device and the electronic device being less than a specified value (See Haseltine paragraph 38-41 where a user’s eye comfort range is typically between 1 and 3 meters and when objects are outside of the comfort range, the virtual object will become out of focus) Therefore, it would have been obvious for one of ordinary skill in the art to restrict the candidates of Giraldi to only the candidates that fall within the comfort range of the user. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of enhancing user comfort.  

 	Consider claim 15, where Giraldi in view of Georgiou teaches the electronic device according to claim 14, wherein the processor is further configured to: calculate a distance between each IoT device in the area and the electronic device; (See Giraldi paragraph 62-63 where the controller identifies the surfaces based on depth maps an uses a SLAM algorithm to generate a 3D model of the physical space, thus being able to calculate distances between the devices to accurately generate the 3D model) and in response to the distance between the one or more device and the electronic device being less than a specified value, determine that the electronic device has the authority to display the information of the one or more IoT device. (See Giraldi paragraph 36-44 where the plurality of candidate display devices 308 can receive a control signal indicating a change display command and selection of the device is based upon a gaze vector 312, thus designating a location based upon the gaze of the user)
Giraldi teaches generating a depth map, however Giraldi does not explicitly teach in response to the distance between the one or more IoT device and the electronic device being less than a specified value. However, in the same field of endeavor of head mounted devices, Haseltine teaches the distance between the one or more IoT device and the electronic device being less than a specified value (See Haseltine paragraph 38-41 where a user’s eye comfort range is typically between 1 and 3 meters and when objects are outside of the comfort range, the virtual object will become out of focus) Therefore, it would have been obvious for one of ordinary skill in the art to restrict the candidates of Giraldi to only the candidates that fall within the comfort range of the user. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of enhancing user comfort.  

 	Consider claim 16, where Giraldi in view of Georgiou teaches in view of Haseltine teaches the electronic device according to claim 14, wherein the processor is further configured to: obtain (See Giraldi paragraph 36-44 where the plurality of candidate display devices 308 can receive a control signal indicating a change display command and selection of the device is based upon a gaze vector 312, thus designating a location based upon the gaze of the user) and determine an IoT device of which the electronic device has the authority to display the information in the visual field direction among the one or more IoT device. (See Giraldi paragraph 36-44 where the plurality of candidate display devices 308 can receive a control signal indicating a change display command and selection of the device is based upon a gaze vector 312, thus designating a location based upon the gaze of the user)
Giraldi teaches generating a depth map, however Giraldi does not explicitly teach in response to the distance between the one or more IoT device and the electronic device being less than a specified value. However, in the same field of endeavor of head mounted devices, Haseltine teaches the distance between the one or more IoT device and the electronic device being less than a specified value (See Haseltine paragraph 38-41 where a user’s eye comfort range is typically between 1 and 3 meters and when objects are outside of the comfort range, the virtual object will become out of focus) Therefore, it would have been obvious for one of ordinary skill in the art to restrict the candidates of Giraldi to only the candidates that fall within the comfort range of the user. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of enhancing user comfort.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809. The examiner can normally be reached 10am-6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624